 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BRIAN BORENSTEIN,                                       Case No.: 2:19-cv-00985-APG-DJA

 4          Plaintiff                                      Order Regarding Necessary Parties

 5 v.

 6 LEAD ANIMAL SHELTER ANIMAL
   FOUNDATION, et al.,
 7
        Defendants
 8

 9         Plaintiff Brian Borenstein filed this case as a pro se litigant and moved for an emergency

10 TRO to have his service dog Mana returned to him. I am concerned that not all of the necessary

11 parties are before the court at this time. Specifically, Mana apparently has been adopted out to a

12 new family. I could not order Mana’s current owners to return Mana to Borenstein if they are

13 not parties to this case. And that adoptive family may wish to be heard about the injunction.

14         I THEREFORE ORDER that counsel for the respective parties shall confer about

15 whether the adoptive family should be joined to this case and, if so, how to do that efficiently to

16 avoid further delay. If the parties reach an agreement, they shall submit a stipulation about how

17 to proceed. If they cannot reach an agreement, each side shall submit a supplemental brief on

18 this issue, limited to five pages each. The stipulation or briefs are due by October 3, 2019 unless

19 the parties stipulate to delay the hearing on the motion for TRO.

20         DATED this 25th day of September, 2019.

21
                                                         ANDREW P. GORDON
22                                                       UNITED STATES DISTRICT JUDGE

23
